—Orders of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about August 10, 2001, terminating respondent’s parental rights to the subject children and committing their custody and guardianship to *465petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon fact-finding determinations of permanent neglect, unanimously affirmed, without costs.
The findings of permanent neglect were properly based on clear and convincing evidence that respondent was still using drugs more than a year after these twin children were placed in foster care, failed to consistently visit the children, failed to complete the drug and parenting skills programs to which she was referred by the agency, and failed to apprise the agency of her whereabouts or otherwise maintain contact with it during the months prior to the filing of the petition (see Matter of O. Children, 128 AD2d 460). A preponderance of the evidence shows that the children’s best interests would not be served by a suspended judgment, but by freeing them for adoption by the foster parents with whom they have lived since they were one month old and with whom they have strongly bonded (see Matter of Latesha Nicole M., 219 AD2d 521). Concur — Andrias, J.P., Ellerin, Lerner, Friedman and Marlow, JJ.